     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9
10   Attorneys for Defendant
                                       UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12
                                                       FRESNO DIVISION
13
14
                                                               ) Case No. 1:17-cv-01611-BAM
     ALEXIS ORTIZ,                                             )
15
                                                               ) JOINT STIPULATION AND ORDER FOR
                       Plaintiff,                              ) AN EXTENSION OF TIME
16
                                                               )
              vs.                                              )
17
                                                               )
18   NANCY A. BERRYHILL,                                       )
     Acting Commissioner of Social Security,                   )
19                                                             )
                                                               )
                       Defendant.                              )
20
21
22            IT IS HEREBY STIPULATED, by and between the parties, through their respective

23   counsel of record, that Defendant’s time for responding to Plaintiff’s Opening Brief be extended

24   from January 4, 2019 to February 8, 2019. This is Defendant’s first request for an extension of

25   time to respond to Plaintiff’s Opening Brief.

26            Defendant requests this extension due to her counsel’s heavy workload. Defendant’s

27   counsel is currently responsible for two Social Security appellate cases before the United States

28   Court of Appeals for the Ninth Circuit, in addition to ten cases that require imminent briefing in



     Joint Stip. & Order for Ext.; 1:17-cv-01611-BAM       1
 1   the United States District Courts for the Eastern District, Northern District, and Southern District
 2   of California, and District of Nevada, as well as legal opinion assignments that advise
 3   components within the Social Security Administration in the administration of benefits under the
 4   Social Security Act.
 5            Defendant’s counsel respectfully requests this additional time to expend the necessary
 6   time to review the 1,327-page record and to evaluate the issues Plaintiff raised, and to submit
 7   Defendant’s response for review by this Court.
 8            The parties further stipulate that all subsequent deadlines set forth in the Court’s
 9   Scheduling Order shall be extended accordingly.
10            The parties stipulate in good faith, with no intent to prolong proceedings unduly.
11
                                                             Respectfully submitted,
12
     Dated: January 4, 2019                                  /s/ Beatrice Na for Cyrus Safa*
13                                                           (* As authorized via email on January 2, 2019)
                                                             CYRUS SAFA
14
15                                                           Attorney for Plaintiff

16
17   Dated: January 4, 2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
18
                                                       By:   /s/ Beatrice Na
19                                                           BEATRICE NA
20                                                           Special Assistant United States Attorney
                                                             Attorneys for Defendant
21
                                                             ORDER
22
              Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s time to file a
23
     response to Plaintiff’s Opening Brief is extended to February 8, 2019. All other deadlines in the
24
     Scheduling Order are extended accordingly.
25
     IT IS SO ORDERED.
26
27       Dated:       January 7, 2019                                   /s/ Barbara    A. McAuliffe           _
                                                                 UNITED STATES MAGISTRATE JUDGE
28


     Joint Stip. & Order for Ext.; 1:17-cv-01611-BAM         2
